NO. 12-16-00284-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MARY MISTELLE RYAN,                                       §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Mary Mistelle Ryan filed an original mandamus proceeding complaining of the trial
court’s September 13, 2016 temporary order of conservatorship. On November 30, 2016, this
Court conditionally granted Mary’s petition and directed Respondent to vacate his order of
September 13, 2016. By an order signed on December 5, 2016, Respondent has complied with
this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss Mary’s
petition for writ of mandamus as moot.
Opinion delivered December 9, 2016
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 9, 2016

                                       NO. 12-16-00284-CV



                                   MARY MISTELLE RYAN,
                                          Relator
                                            V.

                                     HON. CHAD W. DEAN,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Mary
Mistelle Ryan; who is the relator in Cause No. 2016-08-280, pending on the docket of the
County Court at Law of Rusk County, Texas. Said petition for writ of mandamus having been
filed herein on October 11, 2016, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.